Citation Nr: 0839467	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  03-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for right knee medial 
meniscal and anterior cruciate ligament tear, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a temporary total evaluation due to 
treatment for the service-connected right knee disability 
requiring convalescence.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from November 1973 to November 
1976, and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In March 2004, a hearing was held, before a Veterans Law 
Judge sitting in Los Angeles.  A transcript has of the 
veteran's hearing has been associated with the record.

The Board remanded the appeal for additional development in 
August 2004.  While the appeal was in remand status, the RO 
granted service connection for a cervical spine disability.  
The remaining issues were subsequently returned to the Board 
for appellate consideration.


FINDINGS OF FACT

1.  Right knee medial meniscal and anterior cruciate ligament 
tear is manifested by pain and flexion limited to 85 degrees; 
there is no evidence of subluxation or lateral instability.  

2.  The evidence does not show that the veteran required 
convalescence of one month or more for right knee surgery 
performed in November 1999; or that this surgery resulted in 
severe post-operative residuals.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee medial meniscal and anterior cruciate ligament 
tear have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261 (2007).

2.  The criteria for a temporary total evaluation for 
convalescence following right knee surgery in November 1999 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.30 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in May 2002 advised the veteran that VA would 
make reasonable efforts to assist him in obtaining evidence 
necessary to support his claim.  He was told that he must 
provide sufficient information so that VA could obtain 
records, and that it was his ultimate responsibility to 
ensure that VA received them.

In February 2005, the veteran was told that the Appeals 
Management Center (AMC) would be developing evidence in his 
appeal.  The evidence necessary to support an increased 
rating and a temporary total evaluation was discussed.  The 
evidence of record was listed, and the veteran was told how 
VA would assist him in obtaining further evidence.

In April and July 2008, the veteran was advised of the manner 
in which VA determines disability rating and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez- 
Flores.  The April and July 2008 letters advised the veteran 
that, in evaluating claims for increase, VA looks at the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and their impact on employment.  
The letter did not advise the veteran whether the Diagnostic 
Codes pertinent to his right knee disability contain criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by the veteran's demonstration that there was a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the veteran's 
employment and daily life.  However, the Board's review of 
the record demonstrates that the veteran had knowledge of 
what was necessary to substantiate his claim.  In this 
regard, the Board notes that at his hearing before a Veterans 
Law Judge, the veteran described the symptoms pertaining to 
his right knee disability and discussed their effect on his 
daily activities, including his employment.  In essence, the 
veteran has demonstrated through his testimony that he was 
aware of the evidence necessary to substantiate his claim for 
increase.  The Board therefore finds that the fundamental 
fairness of the adjudication process is not compromised in 
this case.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran was afforded the opportunity to 
testify before a Veterans Law Judge in March 2004.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The record indicates that the veteran had surgery on his 
right knee in May 1995 and May 1997.  He underwent additional 
surgery on his right knee on November 8, 1999.  The 
postoperative diagnosis was status post right medial 
meniscectomy, but no acute tear.  

Leave records submitted by the veteran indicate that he was 
absent from his employment from November 8, 1999 until 
November 30, 1999, a period of three weeks and two days.

On follow-up in November 1999, the veteran reported that his 
pain was decreasing daily.  He was able to walk well with a 
cane and had good range of motion.  Objectively, there was no 
erythema or warmth, and range of motion from zero to 90 
degrees.  The veteran's right knee was nontender to 
palpation.  

In January 2000 the veteran reported complete resolution of 
his medial knee pain after meniscectomy, though he continued 
to complain of daily bilateral knee pain.  His right knee was 
stable to valgus and varus stress.  Lachman's was negative.  
There was no effusion.  There was pain with patellar 
grind/inhibition.  The provider indicated that the veteran 
needed to rehabilitate and strengthen his quadriceps.

On VA examination in January 2000, the veteran reported that 
none of his knee surgeries had helped.  He noted daily right 
knee pain and giving out of his knee once or twice per week.  
He indicated that he had taken anti-inflammatory agents, and 
related that alcohol helped his pain.  He reported that he 
began to use a cane for ambulation in 1997.  Examination 
revealed range of motion from zero to 140 degrees.  There was 
no warmth, tenderness, or erythema.  McMurray and Lachman's 
tests were negative, though there was some discomfort in the 
right knee during McMurray testing.  There was no associated 
pain, weakness, lack of endurance, fatigue, or incoordination 
affecting knee range of motion bilaterally.  The examiner 
noted that the veteran was working a full time light duty 
shift.  He also noted that the veteran was able to walk 
unassisted.  He stated that given the veteran's pain, the 
effect of the right knee condition on his daily activities 
was at least mild.  

A VA record dated in July 2000 indicates that there was no 
effusion or swelling of the knees.  There was positive 
tenderness on the medial joint line.  Range of motion was 
noted to be painful, with hamstring tightness and lacking 15 
degrees.  McMurray testing was positive, as was drawer 
testing.  

A private treatment record dated in October 2000 indicates 
that the veteran showed no evidence of a cartilage tear, but 
that there was some early arthritis.  The veteran was placed 
on anti-inflammatory medication.

A January 2001 private treatment record indicates that on 
physical examination, the veteran had a negative McMurray's 
as well as medial and lateral joint line tenderness.  An 
associated X-ray report indicates mild degenerative changes 
of the knees.  The veteran declined an injection and 
indicated that he was not interested in arthroscopic 
debridement.

A VA treatment record dated in August 2001 indicates the 
veteran's report of ongoing weakness in both knees and 
tingling at the front of both knees.  He stated that his pain 
depended on activity.  

A VA examination in June 2002 revealed normal range of motion 
of the veteran's right knee.  There was no  joint effusion or 
instability.  There was tenderness along the lateral aspect 
of the right knee joint and a palpable click with the 
McMurray test.  There was mild crepitation with patellar 
grind but no significant discomfort.  There was slight valgus 
deformity.  The pertinent impression was history of torn 
medial meniscus, right knee with residuals after three 
arthroscopic procedures.

On VA examination in May 2003, the veteran's knees were 
generally normal in appearance.  Extension was from zero to 
130 degrees on the right, with pain at the extreme of 
flexion.  There was weakness, lack of endurance, and 
fatigability on repetitive movement.  There was no 
incoordination and no ankylosis.  Lachman's test was 
moderately positive on the right  with a questionably 
positive pivot shift.  There was no evidence of recurrent 
subluxation, locking, or joint effusion.  There was crepitus 
with flexion and extension.  X-rays revealed minimal 
degenerative changes, with some narrowing of the medial joint 
line.

At his March 2004 hearing, the veteran testified that he had 
daily pain in his knee and that it locked and buckled.  He 
noted that he had never fallen because of the reported 
buckling.  He stated that his knee had not gotten any better, 
despite three surgeries.  He indicated that he took three 
weeks off from work for his November 1999 surgery.  He 
related that he had constant aching pain, and stated that he 
thought he had only had swelling once.  He testified that in 
the previous year, he had missed three or four days of work 
due to his right knee disability.  

An additional VA examination was carried out in February 
2008.  The veteran's  history was reviewed.  The examiner 
noted that the veteran underwent physical therapy following 
his November 1999 surgery and that he wore an off-loading 
brace.  The veteran reported continued episodic pain but 
denied locking, popping, or buckling.  The examiner indicated 
that assistive aids were not required for walking.  There 
were no constitutional symptoms of arthritis or 
incapacitating episodes of arthritis.  Functional limitations 
on standing and walking were noted, and the examiner stated 
that the veteran was able to stand for 15 to 30 minutes and 
walk for one-quarter mile.  With regard to joint symptoms, 
the examiner noted stiffness.  He indicated that there was no 
deformity, giving way, or instability.  He noted weakness.  
He stated that there were no episodes of dislocation or 
subluxation, and that there were no episodes of locking.  
There was no effusion.  The veteran endorsed severe flare-ups 
on a weekly basis, lasting one to three hours.  He related 
that during such flare-ups he sat and elevated his right leg, 
avoiding excessive standing and walking.  Physical 
examination revealed an antalgic gait but no evidence of 
abnormal weight bearing.  Range of motion was from zero 
degrees, with pain beginning at 85 degrees against strong 
resistance.  There was no additional limitation of motion 
with repetitive use.  There was no ankylosis.  The diagnosis 
was status post right knee medial meniscus tear.  The 
examiner noted that the effect of the disability on shopping, 
and traveling was severe.  He stated that the effect on 
chores, and recreation was moderate.  He indicated that the 
disability prevented exercise and sports, and had no effect 
on activities of daily living such as feeding and grooming.  

Analysis

	Increased Rating for Right Knee

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2007); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Hart v. Mansfield, No 05- 
2424 (U.S. Vet. App. Nov. 19, 2007), the Court held that 
"staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  In this case the Board 
has concluded that the disability has not significantly 
changed and that a uniform evaluation is warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

Where there is dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, a 20 
percent evaluation is assignable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees. A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2007).

The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  Two of those GC opinions reflect that a 
veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 
17, 2004), it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to adequately compensate for functional loss associated 
with injury to the leg.

The veteran's right knee disability is currently evaluated as 
10 percent disabling pursuant to diagnostic code 5260, for 
limitation of flexion of the knee.  However, in the rating 
decision which initially granted the current 10 percent 
evaluation, the AOJ rated the disability by analogy, using 
diagnostic code 5257 which contemplates recurrent subluxation 
or lateral instability.  A subsequent February 2000 rating 
decision noted full range of motion, despite its listing of 
the 10 percent evaluation pursuant to diagnostic code 5260.  
The Board notes that nothing in the rating decisions or 
statements of the case establishes that the AOJ accepted the 
presence of compensable limitation of flexion, or of 
instability or subluxation.  At best, the current 10 percent 
evaluation seems to be based upon the presence of some 
functional impairment rather than compensable limitation of 
flexion, instability or subluxation.  As such, modification 
of the diagnostic code is not prejudicial to the appellant.  
We accept that the current evaluation is based upon some 
degree of limitation of flexion.  38 C.F.R. § 4.59.

Upon close examination of the record, the Board finds that 
the criteria for a higher evaluation are not met.  A higher 
(separate) evaluation under diagnostic code 5257 requires 
slight subluxation or lateral instability.  As noted, the 
evidence does not demonstrate such manifestations.  In this 
regard, the Board acknowledges the veteran's reports of 
buckling of his knee.  However, his knee has been found to be 
clinically stable.  His own report of buckling is unsupported 
and accorded less probative weight that the observations of 
the skilled professionals who have provided care and 
conducted examinations.  As such, the criteria for a higher 
evaluation under the criteria for subluxation or lateral 
instability are not met.

The Board has considered the possibility of a higher 
evaluation pursuant to diagnostic code 5258.  However, an 
evaluation in excess of 10 percent would not be warranted as 
there is an absence of reliable evidence of locking and 
effusion into the joint.

Diagnostic code 5259 provides for a maximum evaluation of 10 
percent where there has been removal of the semilunar 
cartilage that is symptomatic.  

The Board has also considered whether a higher evaluation is 
warranted for limitation of motion of the knee.  The current 
evaluation would contemplate the presence of periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59 
(2007).  It also is consistent with limitation of flexion to 
45 degrees.  In the alternative, 20 percent evaluations based 
on limitation of motion require flexion limited to 30 degrees 
or a separate evaluation may be assigned if there is 
limitation of extension.  The evidence demonstrates that the 
veteran has full extension, and flexion limited to 85 
degrees.  The veteran has reported pain in his knee, which 
must be considered by the Board.  38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
the evidence does not show that pain causes limitation of 
extension under Code 5261.  Clearly, he has not presented lay 
or medical evidence of the functional equivalent of 
limitation of flexion to 30 degrees.  At best, there is 
periarticular pathology productive of painful motion 
warranting no more than the minimum compensable evaluation 
for the knee.

The Board again notes that the appellant does not have 
compensable limitation of extension, instability or 
subluxation.  Rather, there is minimal limitation of flexion 
consistent with a 10 percent evaluation.  38 C.F.R. § 4.59.

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
those for the currently assigned 10 percent rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

        

Temporary Total Evaluation under the Provisions of 38 
C.F.R. § 4.30.

The veteran underwent right knee surgery in November 1999.  
The record reflects that he was absent from work for just 
over three weeks.

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).

In Felden v. West, 11 Vet. App. 427 (1998), the Court defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  Id. at 430 
(citing Dorland's Illustrated Medical Dictionary).  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id. (citing Webster's 
Medical Desk Dictionary 606 (1986)).  In other words, the 
purpose of a temporary total evaluation under the criteria of 
38 C.F.R. § 4.30 is to aid the veteran during the immediate 
post-surgical period when he or she may have incompletely 
healed wounds or may be wheelchair-bound, or when there may 
be similar circumstances indicative of transient 
incapacitation associated with recuperation from the 
immediate effects of an operation.

The evidence discussed above does not reveal any evidence or 
opinion that the veteran's November 1999 surgery required one 
month or more of convalescence. There is no evidence that 
this surgery incapacitated the veteran for the period of one 
month.  While the veteran did in fact take time off from work 
at the time of the surgery, there is no evidence that the 
surgery resulted in residuals so severe that they would 
incapacitate the veteran as required by 38 C.F.R. § 4.30(a), 
or that he was in absent from work for a period of one month.  
Rather, the veteran has clearly stated that he did not take a 
month off from work as the result of the November 1999 
surgery.  Therefore, a total temporary evaluation under these 
criteria is not authorized.
        
        Extraschedular Consideration

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an increased rating for right knee medial 
meniscal and anterior cruciate ligament tear is denied.

Entitlement to a temporary total evaluation due to treatment 
for the service-connected right knee disability requiring 
convalescence is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


